Citation Nr: 1810446	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for L5 spondylosis with spondylolisthesis L5-S1, status post decompression laminectomy, and L5-S1 in situ fusion with residual scar.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 7, 2015, and in excess of 20 percent thereafter for sciatic nerve paralysis of the right lower extremity. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 1979 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied a rating in excess of 20 percent for the lumbar spine disability and granted entitlement to service connection for sciatic nerve involvement of the right lower extremity with a 10 percent rating, effective February 18, 2011.  

The Veteran submitted a notice of disagreement (NOD) in October 2011.  A statement of the case (SOC) was issued in May 2012.  The Veteran perfected a timely substantive appeal via a VA Form 9 in July 2012.

In May 2015, the RO issued a rating decision which increased the evaluation for the lumbar spine disability to 40 percent and the right lower extremity to 20 percent; the new ratings were made effective April 7, 2015.  Subsequently, in a June 2016 rating decision, the RO returned the rating for the lumbar spine disability to 20 percent under Diagnostic Code 5239 on the grounds that the 40 percent rating assigned under Diagnostic Code 5243 for incapacitating episodes was improper pyramiding when combined with separate ratings for neurological abnormalities (in this case, sciatic nerve involvement). 
In October 2016, the Veteran testified in person before the undersigned Veterans Law Judge (VLJ) during a Board hearing in Washington, D.C.; a transcript of the proceeding is of record.

The Board notes that additional evidence, including private treatment records and lay statements from family members, was associated with the Veteran's electronic claims file following the issuance of the June 2016 supplemental SOC.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this evidence in an October 2016 statement.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly-received evidence.

Finally, the Board notes that jurisdiction for a claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  In light of the lay and medical evidence of record addressing the impact of the Veteran's lumbar spine disability on his ability to maintain employment, the Board has expanded the present appeal to include a derivative claim for a TDIU as a component of the request for an increase of the lumbar spine evaluation.  See id.

The issues of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right lower extremity disability manifested by moderate paralysis of the sciatic nerve with intermediate pain. 



CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for paralysis of the sciatic nerve in the right lower extremity have been met from February 18, 2011 onward.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1-4.10, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As the Veteran's disagreement is with the initial rating assigned following the grant of service connection, no further VCAA notice is required.

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of service treatment records, post-service private and VA treatment records, VA examination reports, and the statements from the Veteran and his family members.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

General rating principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Sciatic nerve paralysis of the right lower extremity

The Veteran contends that a rating in excess of 10 percent is warranted for his sciatic nerve paralysis of the right lower extremity prior to April 7, 2015, and in excess of 20 percent thereafter.  The Board concludes that a 20 percent rating, but no higher, is warranted as of February 18, 2011, the date of the claim.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the nerves of the sciatic nerve.  A 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderate. A 40 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  A 60 percent evaluation is warranted for complete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran underwent VA examination in April 2011, at which time he presented with continued complaints of radiating pain and paresthesia in the right lower extremity which had steadily increased since the back surgery in 1996.  He described moderate pain traveling to his right leg.  Upon physical evaluation, the examiner noted evidence of radiating pain to the right lower extremity as well as evidence of sciatic pain in the right lower extremity as demonstrated by a straight leg raising test. The examiner indicated that the lower extremity reflexes were excellent with no findings of any sensory deficits or abnormalities.  The examiner did not opine as to whether the nerve condition was mild, moderate, or severe.

In his October 2011 NOD, the Veteran described his service-connected conditions as productive of chronic debilitating pain on a daily basis.

Upon further VA examination in May 2015, the examiner reiterated the involvement of the sciatic nerve on the right side.  Reflex and sensory exams returned normal results.  The examiner categorized the condition as moderate.

During his testimony to the Board in October 2016, the Veteran described shooting pains from his back down his legs, resulting in significant discomfort and disability.

After thorough review of the claims file and affording the Veteran the benefit of the doubt, the Board finds that the involvement of the sciatic nerve in the right lower extremity most closely reflected moderate incomplete paralysis throughout the period on appeal, warranting a 20 percent evaluation as of February 18, 2011.  The April 2011 examiner did not categorize the pain as mild, moderate, or severe; however, the Veteran reported moderate pain in his right extremity as documented in the examination report.  In this case, the lay testimony from 2011, in conjunction with the May 2015 categorization of the condition as moderate, warrants assignment of an initial 20 percent rating as of the date of the claim. 

However, there is insufficient evidence to support a finding that the Veteran's sciatic nerve condition was moderately severe to warrant a rating in excess of 20 percent at any time during the period on appeal.  The examination reports of record documented full muscle strength with normal sensation and reflexes and no atrophy in the right lower extremity.  Moderate right side radiculopathy was noted on the May 2015 examination; however, no other neurological abnormalities were indicated and the Veteran denied the use of assistive devices.  The Veteran reported moderate pain in his right extremity in April 2011 and moderate intermediate pain in May 2015, as reflected in the respective examination reports.

The Board recognizes that the Veteran is competent to provide evidence about his disability; for example, he is competent to describe experiencing pain, numbness, tingling, and other symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, neither the Veteran nor his representative possesses the medical training and expertise to provide a complex medical opinion as to a nerve condition. See id.; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent evidence concerning the nature and extent of the Veteran's disability was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disability.  

The Board has considered other potentially applicable Diagnostic Codes.  The record does not demonstrate the involvement of other nerve or neurological abnormalities.  Here, application of other criteria is not appropriate, either directly or by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (Where a condition is listed in the schedule, rating by analogy is not appropriate. "An analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.')

In summary, after consideration of the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not persuasively indicate that the Veteran's sciatic nerve involvement of the right lower extremity meets the criteria for an evaluation in excess of 20 percent at any time during the appeal period.  Accordingly, the Veteran's claim for an increased rating is denied.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, is warranted for sciatic nerve paralysis of the right lower extremity, effective February 18, 2011.  


REMAND

Increased rating for lumbar spine disability

The Board notes the Veteran's contentions regarding application of Diagnostic Code 5234 for evaluation of intervertebral disc syndrome (IVDS), as diagnosed in the May 2015 VA examination report.  However, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations such as sciatic nerve involvement.  Rather, the IVDS rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  Thus, an award of separate ratings for IVDS and bilateral lower extremity sciatic nerve involvement would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017), as interpreted in VA's Adjudication Procedure Manual M21-1, III.iv.4.A.3.a.  
As indicated above, the Veteran is in receipt of a 20 percent rating for right lower extremity sciatic nerve involvement; a separate 20 percent rating is also in effect for left lower extremity sciatic nerve involvement.  These ratings, in combination with the existing 20 percent rating for the lumbar spine disability, provide a more favorable benefit to the Veteran in comparison to the requested 40 percent evaluation for IVDS under Diagnostic Code 5243.

In regard to evaluation of the lumbar spine disability under Diagnostic Code 5239, a higher 40 percent rating is available upon a showing of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable anklyosis of the entire thoracolumbar spine.  The Veteran was afforded VA examinations in April 2011 and May 2015.  Subsequent to these examinations, the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate for rating a disability involving range of motion in a joint.

A review of the Veteran's claims file reveals that the previous VA examination reports did not include thoracolumbar spine range of motion findings for both active and passive ranges of motion.  They also did not specify whether the results were weight-bearing or nonweight-bearing.  Therefore, as the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary prior to adjudication of the claim.

Total disability rating due to individual unemployability

The Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for the lumbar spine disability.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, the Veteran has not been provided adequate notice under the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

As this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  A copy of this notice and request must be included in the file.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the lumbar spine disability. 

3.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his lumbar spine.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and extent of impairment due to his service-connected L5 spondylosis with spondylolisthesis L5-S1, status post decompression laminectomy, and L5-S1 in situ fusion with residual scar, with left and right side sciatic nerve involvement.  All indicated tests, including range of motion studies - including in active motion, passive motion, weight-bearing, and nonweight-bearing conditions, should be performed and all findings should be reported in detail.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

Additionally, the examiner should determine whether the Veteran has ankylosis of the thoracolumbar spine, either favorable or unfavorable.

The examiner should comment on the functional impact of the Veteran's lumbar spine disability on his activities of daily living and provide an opinion as to the functional impairments caused with regard to his ability to perform tasks, including sedentary and physical tasks.

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased evaluation of his lumbar spine disability and a TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


